             Case 19-15269-elf                     Doc 18             Filed 09/04/19 Entered 09/04/19 12:53:42                  Desc Main
                                                                      Document      Page 1 of 33




 Fill in this information to identify the case:

 Debtor name         Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-15269
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 4, 2019                       X /s/ Paul Verna
                                                                       Signature of individual signing on behalf of debtor

                                                                       Paul Verna
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 19-15269-elf                               Doc 18                Filed 09/04/19 Entered 09/04/19 12:53:42                                                           Desc Main
                                                                                    Document      Page 2 of 33
 Fill in this information to identify the case:

 Debtor name            Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)               19-15269
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           503,500.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           503,500.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,546,206.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,344,146.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,890,352.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                          Desc Main
                                                                     Document      Page 3 of 33
 Fill in this information to identify the case:

 Debtor name         Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-15269
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Investors Bank                                          Checking                        2475                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                Desc Main
                                                                     Document      Page 4 of 33
 Debtor         Out of Site Infrastructure, Inc.                                              Case number (If known) 19-15269
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2007 Mack Triaxle Dump Truck                                      Unknown       Liquidation                          $40,000.00


           47.2.     2007 Mack Triaxle Dump Truck                                      Unknown       Liquidation                          $40,000.00


           47.3.     2005 Mack Triaxle Dump Truck                                      Unknown       Liquidation                          $30,000.00


           47.4.     2006 Komatsu Articulated Dumo Truck                               Unknown       Liquidation                          $35,000.00


           47.5.     2006 Winston Trailer                                              Unknown       Liquidation                            $2,500.00


           47.6.     1987 Interstate Tandem Axle Equipment
                     Trailer                                                           Unknown       Liquidation                            $1,000.00


           47.7.     2007 Sterling Boom Truck w/ 2007 Ellilot
                     Crane Boom                                                        Unknown                                              Unknown


           47.8.     2000 International 2,000 Gallon Water
                     Truck                                                             Unknown                                              Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42              Desc Main
                                                                     Document      Page 5 of 33
 Debtor         Out of Site Infrastructure, Inc.                                             Case number (If known) 19-15269
                Name

 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           2009 Komatsu Mini-Excavator                                                 Unknown       Liquidation                     $8,000.00


           2008 Komatsu Mini-Ecavator                                                  Unknown       Liquidation                   $16,000.00


           2007 Komatsu Excavator                                                      Unknown       Liquidation                   $32,000.00


           2004 Hitachi Excavator                                                      Unknown       Liquidation                   $17,000.00


           2009 Komatsu Bulldozer                                                      Unknown       Liquidation                   $30,000.00


           2008 John Deere Backhoe                                                     Unknown       Liquidation                   $16,000.00


           2008 Komatsu Wheel Loader                                                   Unknown       Liquidation                   $35,000.00


           Hamm Vibratory Roller                                                       Unknown       Liquidation                   $25,000.00


           2008 Hamm Vibratory Roller                                                  Unknown       Liquidation                   $25,000.00


           2008 Hamm Asphalt Roller                                                    Unknown       Liquidation                       $500.00


           2002 Caterpillar Skid Loader                                                Unknown       Liquidation                     $4,000.00


           Misc Attachments:
           2007 Trackhoe Digging Bucket
           2002 Caterpillar Auger Attachment
           2006 Caterrpillar Trencher Attachment
           2005 BP Caterpillar Power Broom
           2006 Stanley Hydrolic Hammer
           Sweepster Broom Attachment                                                  Unknown       Liquidation                     $8,500.00


           Finn Hydroseeder                                                            Unknown       Liquidation                     $4,000.00


           2007 Komatsu Excavator                                                      Unknown       Liquidation                   $32,000.00


           2005 Hitachi Hydraulic Excavator                                            Unknown       Liquidation                   $20,000.00


           2012 Komatsu Dozer                                                          Unknown       Liquidation                   $35,000.00


           2008 John Deere Backhoe                                                     Unknown       Liquidation                   $24,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42              Desc Main
                                                                     Document      Page 6 of 33
 Debtor         Out of Site Infrastructure, Inc.                                             Case number (If known) 19-15269
                Name

            2015 Gehl Track Loader                                                     Unknown       Liquidation                   $23,000.00


            Bomag RamX Double Drum Roller                                              Unknown                                       Unknown


            2007 Trench Box                                                            Unknown                                       Unknown



 51.        Total of Part 8.                                                                                                   $503,500.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-15269-elf                        Doc 18             Filed 09/04/19 Entered 09/04/19 12:53:42                                        Desc Main
                                                                          Document      Page 7 of 33
 Debtor          Out of Site Infrastructure, Inc.                                                                    Case number (If known) 19-15269
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $503,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $503,500.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $503,500.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                 Desc Main
                                                                     Document      Page 8 of 33
 Fill in this information to identify the case:

 Debtor name         Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)             19-15269
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Bankers Insurance
 2.1                                                                                                                       $323,648.00                  Unknown
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                All Property listed on Schedule A/B
       436 Walnut Street
       Philadelphia, PA 19106
       Creditor's mailing address                     Describe the lien
                                                      Judgment Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Berkshire Hills Bancorp                        Describe debtor's property that is subject to a lien               $2,366,239.00               $503,500.00
       Creditor's Name                                All Property listed on Schedule A/B
       24 North Street
       Pittsfield, MA 01201
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                Desc Main
                                                                     Document      Page 9 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                         Case number (if know)      19-15269
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.



       Delaware Valley Regional
 2.3                                                                                                                           $495,000.00         Unknown
       Economic Develo                                Describe debtor's property that is subject to a lien
       Creditor's Name                                All Property listed on Schedule A/B
       1500 Market Street
       2th Floor East Tower
       Philadelphia, PA 19102
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Parke Bank                                     Describe debtor's property that is subject to a lien                     $300,000.00         Unknown
       Creditor's Name                                All Property listed on Schedule A/B
       601 Delsea Drive
       Sewell, NJ 08080
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   U.S. Surety Company                            Describe debtor's property that is subject to a lien                 $2,061,319.00         $503,500.00
       Creditor's Name                                All Property listed on Schedule A/B
       20 West Aylesbury Road
       Lutherville Timonium, MD
       21093
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                 Desc Main
                                                                     Document     Page 10 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                         Case number (if know)       19-15269
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




                                                                                                                               $5,546,206.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Paul DeVlieger, Esq.
        1518 Walnut Street, 16th Floor                                                                          Line   2.5
        Philadelphia, PA 19102

        William F. Saldutti, III, Esq.
        BNY Mellon Center                                                                                       Line   2.2
        1735 Market Street, Suite 3750
        Philadelphia, PA 19103




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                   Desc Main
                                                                     Document     Page 11 of 33
 Fill in this information to identify the case:

 Debtor name         Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           19-15269
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Room 5200 IE:T3:1                                            Contingent
           600 Arch Street                                              Unliquidated
           Philadelphia, PA 19106                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Pennsylvania Department of                                Check all that apply.
           Revenue                                                      Contingent
           P.O. Box 280946                                              Unliquidated
           Bankruptcy Department                                        Disputed
           Harrisburg, PA 17128-0846
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   41002                                 Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 12 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $625.00
          A-Jon Construction                                                    Contingent
          719 Old Marple Road                                                   Unliquidated
          Springfield, PA 19064                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,391.00
          A.C. Miller Concrete                                                  Contingent
          c/o Joseph DiGiorgio, Esq.                                            Unliquidated
          1800 E. Lancaster Avenue                                              Disputed
          Paoli, PA 19301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,475.00
          ABC Apprenticeship Trust                                              Contingent
          430 W. Germantown Pike                                                Unliquidated
          Norristown, PA 19403                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,341.00
          Accredited Surety Agency, LLC                                         Contingent
          1260 W. Homestead Lane                                                Unliquidated
          Easton, PA 18042                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,724.00
          ACF Environmental                                                     Contingent
          PO Box 758763                                                         Unliquidated
          Baltimore, MD 21275                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,639.00
          Action Mobile Industries                                              Contingent
          PO Box 758689                                                         Unliquidated
          Baltimore, MD 21275                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,902.00
          Ahern Rentals                                                         Contingent
          PO Box 271390                                                         Unliquidated
          Las Vegas, NV 89127                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 13 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $169.00
          Alpine Sanitation                                                     Contingent
          729 Meadow Wood Avenue                                                Unliquidated
          Pottstown, PA 19465                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $326,149.00
          AMC Nursery                                                           Contingent
          70 Hatfield Pike                                                      Unliquidated
          Suite 200                                                             Disputed
          Souderton, PA 18964
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,139.00
          AmQuip Crane Rental, LLC                                              Contingent
          PO Box 8500-2945                                                      Unliquidated
          Philadelphia, PA 19178-2945                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,662.00
          ASI Comprehensive Waste Managment                                     Contingent
          1 Shea Way                                                            Unliquidated
          Newark, DE 19713                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,824.00
          Atlantic Concrete Products, Inc.                                      Contingent
          PO Box 129                                                            Unliquidated
          8900 Old Route 13                                                     Disputed
          Bristol, PA 19007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,540.00
          B.R. Kreider & Son, Inc.                                              Contingent
          63 Kreider Lane                                                       Unliquidated
          Manheim, PA 17545                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,422.00
          Barry Islett & Associates, Inc.                                       Contingent
          85 S. Route 100                                                       Unliquidated
          Allentown, PA 18106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 14 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Beatty Road Properties, LLC                                           Contingent
          600 Crum Creek Road                                                   Unliquidated
          Media, PA 19063                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,914.00
          Best Line Equipment                                                   Contingent
          515 S. Bolmar Street                                                  Unliquidated
          West Chester, PA 19382                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,900.00
          Chaz's Tree Service                                                   Contingent
          PO Box 696                                                            Unliquidated
          Broomall, PA 19008                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,141.00
          Clark Industrial Supply, Inc.                                         Contingent
          301 West High Street                                                  Unliquidated
          Pottstown, PA 19464                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,792.00
          Collinson, Inc.                                                       Contingent
          PO Box 397                                                            Unliquidated
          Uwchland, PA 19480                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,450.00
          Colonial Tree Service                                                 Contingent
          1855 Street Road                                                      Unliquidated
          Southampton, PA 18966                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,478.00
          Construction Data Company                                             Contingent
          PO Box 981097                                                         Unliquidated
          Boston, MA 02298-1097                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 15 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,238.00
          Construction Labor Contractors                                        Contingent
          2055 Briggs Road, Suite 103                                           Unliquidated
          Mount Laurel, NJ 08054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $62,175.00
          Currie Grove, LLC                                                     Contingent
          300 Old Readong Pike                                                  Unliquidated
          Bldg. 1, Suite 102                                                    Disputed
          Pottstown, PA 19464
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,438.00
          DiStefno Landscape Services, Inc.                                     Contingent
          181 Robbins Road                                                      Unliquidated
          Downingtown, PA 19335                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,641.00
          Earth Engineering, Inc.                                               Contingent
          115 W. Germantown Pike                                                Unliquidated
          Norristown, PA 19401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,532.00
          Elliot Greenleaf & Siedzikowski, PC                                   Contingent
          Attn: Frederick Santerelli, Esq.                                      Unliquidated
          925 Harvest Drive, PO Box 3010                                        Disputed
          Blue Bell, PA 19422
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,519.00
          Environmental Geosynthetics, Inc.                                     Contingent
          PO Box 355                                                            Unliquidated
          Richlandtown, PA 18955                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,047.00
          Federal Rent a Fence                                                  Contingent
          PO Box 266                                                            Unliquidated
          West Berlin, NJ 08091                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 16 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          FRANC Environmental of NJ                                             Contingent
          321 Maple Avenue                                                      Unliquidated
          Horsham, PA 19044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,184.00
          G&G Fabricating Co., Inc.                                             Contingent
          PO Box 896105                                                         Unliquidated
          Charlotte, NC 28289                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,060.00
          George Associates                                                     Contingent
          2340 Montgomery Street                                                Unliquidated
          Silver Spring, MD 20910                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,701.00
          Giannascoli & Kent                                                    Contingent
          93 W. Devon Drive, Suite 102                                          Unliquidated
          Monticello, NY 12701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,571.00
          HArfor Mutual                                                         Contingent
          200 North Main Street                                                 Unliquidated
          Bel Air, MD 21014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,826.00
          HD Supply Waterworks                                                  Contingent
          PO Box 91036                                                          Unliquidated
          Chicago, IL 60693-1036                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,234.00
          Heavy Construction Systems                                            Contingent
          13151 Airport Blvd.                                                   Unliquidated
          Sugar Land, TX 77478                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 17 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $261.00
          Hilltop                                                               Contingent
          PO Box 991                                                            Unliquidated
          Media, PA 19063                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,186.00
          Horizon Engineering                                                   Contingent
          428 Main Street                                                       Unliquidated
          Pennsburg, PA 18073                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,259.00
          Hydro International Stormwater                                        Contingent
          94 Hutchins Drive                                                     Unliquidated
          Portland, ME 04102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,664.00
          Infinity Lines, Inc.                                                  Contingent
          100 Valley Creek Road                                                 Unliquidated
          Plymouth Meeting, PA 19462                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,664.00
          Kempton Engineering                                                   Contingent
          871 Stony Run                                                         Unliquidated
          Kempton, PA 19529                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,550.00
          Kent's Treet Service                                                  Contingent
          22 Thimbleberry Lane                                                  Unliquidated
          Levittown, PA 19054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $900.00
          Knight Bros., Inc.                                                    Contingent
          100 Wellington Road                                                   Unliquidated
          Aston, PA 19014                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 18 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,642.00
          L&M Geo-Fabrics, Inc.                                                 Contingent
          PO Box 22808                                                          Unliquidated
          Tampa, FL 33622                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,164.00
          Mardinly Enterprises, LLC                                             Contingent
          701 Parkway Blvd.                                                     Unliquidated
          Broomall, PA 19008                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $710.00
          Mass Mutual Financial Group                                           Contingent
          PO Box 1583                                                           Unliquidated
          Hartford, CT 06144                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,022.00
          McGovern Environmental                                                Contingent
          920 S. Bolmar Street                                                  Unliquidated
          West Chester, PA 19382                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $208,986.00
          Midlantic Machinery                                                   Contingent
          2240 Bethlehem Pike                                                   Unliquidated
          Hatfield, PA 19440                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $477.00
          Miller Concrete, LLC                                                  Contingent
          PO Box Schuylkill Road                                                Unliquidated
          Phoenixville, PA 19460                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,680.00
          MorganRail, Inc.                                                      Contingent
          PO Box 313                                                            Unliquidated
          94 Willow Creek                                                       Disputed
          Temple, PA 19560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 19 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,008.00
          Mulch Barn                                                            Contingent
          10 Schoolhouse Road, Suite 2                                          Unliquidated
          Souderton, PA 18964                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,830.00
          National Construction Rentals, Inc.                                   Contingent
          PO Box 4503                                                           Unliquidated
          Pacoima, CA 91333                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,688.00
          New Jersey Manufacturers Insurance Co.                                Contingent
          Workers Compensation                                                  Unliquidated
          PO Box 1228                                                           Disputed
          Trenton, NJ 08628-0227
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,686.00
          Norris Sales Co.                                                      Contingent
          1300 East Ridge Pike                                                  Unliquidated
          Plymouth Meeting, PA 19462                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,563.00
          Opdenaker, Inc.                                                       Contingent
          8 Elm Avenue                                                          Unliquidated
          Aston, PA 19014                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          PA One Call System, Inc.                                              Contingent
          PO Box 641121                                                         Unliquidated
          Pittsburgh, PA 15264                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Paul & Maria Verna                                                    Contingent
          600 Crum Creek Road                                                   Unliquidated
          Media, PA 19063                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 20 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,489.00
          Pro Max Fence Systems                                                 Contingent
          2621 Central Ave.                                                     Unliquidated
          Reading, PA 19605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,133.00
          RetaDyne                                                              Contingent
          PO Box 645452                                                         Unliquidated
          Cincinnati, OH 45264                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $103.00
          RMS                                                                   Contingent
          PO Box 20543                                                          Unliquidated
          Lehigh Valley, PA 18002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,973.00
          Road Safety Systems, LLC                                              Contingent
          12 Park Drive                                                         Unliquidated
          Vincentown, NJ 08088                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,557.00
          Robert Noguerns                                                       Contingent
          838 Piney Hollow Road                                                 Unliquidated
          Hammonton, NJ 08037                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,560.00
          Roma Concrete, Inc.                                                   Contingent
          9004 West Chester Pike                                                Unliquidated
          Upper Darby, PA 19082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,839.00
          Stronstown's B&K Enterprises, Inc.                                    Contingent
          260 Route 403 South                                                   Unliquidated
          PO Box 124                                                            Disputed
          Strongstown, PA 15957
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 21 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,348.00
          Thesing Power Sweeping                                                Contingent
          PO Box 5655                                                           Unliquidated
          Woodbury, NJ 08096                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,970.00
          TJ Equipment Company                                                  Contingent
          510B Abbot Drive                                                      Unliquidated
          Broomall, PA 19008                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $698.00
          Town Square Rentals                                                   Contingent
          2357 West Chester Pike                                                Unliquidated
          Broomall, PA 19008                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,548.00
          Trego Excavating Company                                              Contingent
          PO Box 203                                                            Unliquidated
          Lionville, PA 19353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,479.00
          Tri-County Building Supplies, Inc.                                    Contingent
          PO Box 1018                                                           Unliquidated
          Pleasantville, NJ 08232                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,450.00
          Underground Services, Inc.                                            Contingent
          24 Hagerly Blvd., Suite 11                                            Unliquidated
          West Chester, PA 19382                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,260.00
          United Site Services                                                  Contingent
          PO Box 5502                                                           Unliquidated
          Binghamton, NY 13902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                      Desc Main
                                                                     Document     Page 22 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                        Case number (if known)            19-15269
              Name

 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $22,260.00
           Verna & Associates                                                   Contingent
           105 Jessup Road, Suite 100                                           Unliquidated
           Thorofare, NJ 08086                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.72      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $70.00
           Websitebackup Company                                                Contingent
           2375 E. Camelback Road, Suite 600                                    Unliquidated
           Phoenix, AZ 85016                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.73      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $18,917.00
           Wilkinson & Associates, Inc.
           1220 Valley Forge Road                                               Contingent
           The Commons at Valley Forge Unit 25                                  Unliquidated
           PO Box 987                                                           Disputed
           Phoenixville, PA 19460
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.74      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,580.00
           Wilkinson, Inc.                                                      Contingent
           2200 Flowing Springs Road                                            Unliquidated
           Chester Springs, PA 19425                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.75      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,404.00
           Zeager Brothers                                                      Contingent
           4000 E. Harrisburg Pike                                              Unliquidated
           Middletown, PA 17057                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                     1,344,146.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,344,146.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                     Desc Main
                                                                     Document     Page 23 of 33
 Fill in this information to identify the case:

 Debtor name         Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-15269
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                  Desc Main
                                                                     Document     Page 24 of 33
 Fill in this information to identify the case:

 Debtor name         Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-15269
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Paul & Maria                      600 Crum Creek Road                                Bankers Insurance                 D   2.1
             Verna                             Media, PA 19063                                    Company                           E/F
                                                                                                                                    G




    2.2      Paul & Maria                      600 Crum Creek Road                                Berkshire Hills                   D   2.2
             Verna                             Media, PA 19063                                    Bancorp                           E/F
                                                                                                                                    G




    2.3      Paul & Maria                      600 Crum Creek Road                                Delaware Valley                   D   2.3
             Verna                             Media, PA 19063                                    Regional Economic                 E/F
                                                                                                  Develo
                                                                                                                                    G




    2.4      Paul & Maria                      600 Crum Creek Road                                Parke Bank                        D   2.4
             Verna                             Media, PA 19063                                                                      E/F
                                                                                                                                    G




    2.5      Paul & Maria                      600 Crum Creek Road                                U.S. Surety Company               D   2.5
             Verna                             Media, PA 19063                                                                      E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-15269-elf                    Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                             Desc Main
                                                                     Document     Page 25 of 33


 Fill in this information to identify the case:

 Debtor name         Out of Site Infrastructure, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-15269
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For year before that:                                                                       Operating a business                             $1,748,704.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Minnesota Life Insurance Co.                                Various                            Unknown            Secured debt
               400 Robert Street North                                                                                           Unsecured loan repayments
               Saint Paul, MN 55101                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Premiums Due



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-15269-elf                    Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                Desc Main
                                                                     Document     Page 26 of 33
 Debtor       Out of Site Infrastructure, Inc.                                                          Case number (if known) 19-15269



    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    United States Surety                              Confession of              Delaware County Court of                     Pending
               Company                                           Judgment                   Common Pleas                                 On appeal
               vs.                                                                          Prothonotary
                                                                                                                                         Concluded
               Ot of Site Infrastructure, Inc.,                                             201 West Front Street
               Paul Verna, and Maria Verna                                                  Media, PA 19063
               2016-9379

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                               Desc Main
                                                                     Document     Page 27 of 33
 Debtor        Out of Site Infrastructure, Inc.                                                             Case number (if known) 19-15269



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Law Offices of Christian A.
                 DiCicco
                 2008 Chestnut Street                                $4665 Attorney Fees                                       August 18,
                 Philadelphia, PA 19103                              $335 Filing Fee                                           2019                    $5,000.00

                 Email or website address
                 cdicicco@myphillybankruptcylawye
                 r.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                            Desc Main
                                                                     Document     Page 28 of 33
 Debtor      Out of Site Infrastructure, Inc.                                                           Case number (if known) 19-15269



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                                 Desc Main
                                                                     Document     Page 29 of 33
 Debtor      Out of Site Infrastructure, Inc.                                                           Case number (if known) 19-15269




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                            Desc Main
                                                                     Document     Page 30 of 33
 Debtor      Out of Site Infrastructure, Inc.                                                           Case number (if known) 19-15269



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Verna & Associates
                    105 Jessup Road, Suite 100
                    Thorofare, NJ 08086

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Paul Verna                                     600 Crum Creek Road                                 Sole Shareholder, Officer and          100%
                                                      Media, PA 19063                                     Director



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                           Desc Main
                                                                     Document     Page 31 of 33
 Debtor      Out of Site Infrastructure, Inc.                                                           Case number (if known) 19-15269




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 4, 2019

 /s/ Paul Verna                                                         Paul Verna
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42                     Desc Main
                                                                     Document     Page 32 of 33
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re       Out of Site Infrastructure, Inc.                                                                 Case No.      19-15269
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,000.00
             Prior to the filing of this statement I have received                                        $                  5,000.00
             Balance Due                                                                                  $                       0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 4, 2019                                                             /s/ Christian A. DiCicco, Esq.
     Date                                                                          Christian A. DiCicco, Esq.
                                                                                   Signature of Attorney
                                                                                   Law Offices of Christian A. DiCicco
                                                                                   2008 Chestnut Street
                                                                                   Philadelphia, PA 19103
                                                                                   215-564-6812 Fax: 215-564-6814
                                                                                   cdicicco@myphillybankruptcylawyer.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-15269-elf                     Doc 18            Filed 09/04/19 Entered 09/04/19 12:53:42          Desc Main
                                                                     Document     Page 33 of 33




                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Out of Site Infrastructure, Inc.                                                            Case No.   19-15269
                                                                                    Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       September 4, 2019                                           /s/ Paul Verna
                                                                         Paul Verna/President
                                                                         Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
